Title: From Thomas Jefferson to George Hammond, 12 December 1791
From: Jefferson, Thomas
To: Hammond, George



Sir
Philadelphia Dec. 12. 1791.

I take the liberty of inclosing you an extract of a letter from a respectable character, giving information of a Mr. Bowles lately come from England into the Creek country, endeavouring to excite that nation of Indians to war against the United States and pretending to be employed by the government of England. We have other testimony of these his pretensions and that he carries them much farther than is here stated. We have too much confidence in the justice and wisdom of the British government to believe they can approve of the proceedings of this incendiary and impostor, or countenance for a moment a person who takes the liberty of using their name for such a purpose; and I make the communication merely that you may take that notice of the case which in your opinion shall be proper.—I have the honour to be with great & sincere esteem Sir Your most obedient & most humble servant,

Th: Jefferson

